Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
Applicant’s amendment filed December 30, 2021 is acknowledged and has been entered.  
Claims 83, 89, 90 and 92 have been amended.
Claim 101 has been added.
Claims 1-82, 85-88, and 93-96 have been cancelled.
Accordingly, claims 83, 84, 89-92, and 97-101 are under consideration.
Applicant’s amendments and arguments filed December 30, 2021 have overcome the rejections set forth in the Office Action of November 10, 2021, which are hereby withdrawn. 

EXAMINER’S AMENDMENT
	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

	The application has been amended as follows: 
	In the claims:

	In claim 90, at the end of the sentence, “a kappa light chain constant domain based on a Kabat numbering” was replaced by -- a kappa light chain constant domain of the antibody based on a Kabat numbering --.
	In claim 92, at line 1, “The linker-antibody conjugate of claim 90” was replaced by -- The payload-linker-antibody conjugate of claim 90 --.

Authorization for this Examiner’s Amendment was given in a telephone call with Brian Trinque on March 10, 2022.

Claims 83, 84, 89-92, and 97-101 are allowed and renumbered.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/Primary Examiner, Art Unit 1642